Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “a hair collector for a hair cutting appliance having a blade” should read “a hair collector for a hair cutting appliance, the hair cutting appliance having a blade”.  
Claim 14 is objected to because of the following informalities:  The limitation of claim 14 reading “an hair collector” should read “a[[n]] hair collector”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20180345510, Julemont.
Regarding Claim 1, discloses a hair collector (figs 1-6) for a hair cutting appliance 1 having a blade 6, the hair collector comprising: 
a housing (body of part 4); and 
a hair collector attachment (parts 3 and 4, fig 2); 
wherein, the housing comprises a plurality of walls (fig 2); 
wherein at least one side wall of the plurality of walls of the housing comprises a structure forming a plurality of openings (See annotated fig 2 below); 
wherein, the hair collector attachment is configured to attach the hair collector to the hair cutting appliance (See fig 1-4); 
wherein, when the hair collector is connected to the hair cutting appliance, a cut hair collection chamber is formed, the cut hair collection chamber comprising the plurality of walls of the housing and the blade (see figs 6 and 7, and par 0042-0044); and 
wherein, when the hair collector is connected to the hair cutting appliance, the hair collector is configured such that the blade contacts a skin of a user of the hair cutting appliance (par 0042-0044, and see fig’s. 7-10, and see annotated fig 4 below, and see response to arguments section below for further explanation).


    PNG
    media_image1.png
    340
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    967
    885
    media_image2.png
    Greyscale

Regarding Claim 2, in Julemont when the hair collector is connected to the hair cutting appliance the structure is configured to enable hair to pass through the plurality of openings to enter the cut hair collection chamber (see fig 8).
Regarding Claim 3, in Julemont the structure (which forms the plurality of openings) is configured to inhibit hair to pass through the plurality of openings to exit the cut hair collection chamber (as in the present invention, since the walls of the structure of the comb which has the openings therein, prevents, and thus inhibits hair from exiting the hair collection chamber, this structure meets the function of inhibit[ing] hair to pass through the plurality of openings to exit the cut hair collection chamber).
Regarding Claim 4, in Julemont a total surface area of the structure at an outer surface (44) of the at least one side wall is less than a total surface of the structure at an inner surface (46) of the at least one side wall (as is shown in fig 8 of the present invention, shit is met by the outer portion 44 having tapered teeth, and the inner portion being substantially flat, which is also the case in Julemont as seen in fig 3 of Julemont).
Regarding Claim 5, in Julemont the structure comprises a comb (pointed tines on comb pointed to in annotated fig 2 above) with a plurality of teeth (see fig 8, which is a blown up view of fig 2 and shows peaks in the form of teeth), and wherein the teeth taper from an outer surface of the at least one side wall to an inner surface of the at least one side wall (fig 8).
Regarding Claim 6, in Julemont, an angle of taper of the teeth is constant (See fig 8).
Regarding Claim 7, in Julemont, the teeth have a triangular cross-section (see fig 8).
Regarding Claim 8, in Julemont the plurality of openings extend in a longitudinal direction of the at least one side wall, and wherein when the hair collector is connected to the hair cutting appliance the longitudinal direction is perpendicular to a plane of the blade (See annotated fig 6 below).

    PNG
    media_image3.png
    678
    564
    media_image3.png
    Greyscale

Regarding Claim 9, in Julemont, a spatial period of the plurality of openings is configured to be an integer number of a spatial period of a plurality of openings of a razor guard (see annotated fig 7 below) of the cutting appliance (since the openings of the part 4 are a whole integer and the openings of the cutting guard of the cutting member assembly are a whole integer, as the claim is best understood, see fig 4).

    PNG
    media_image4.png
    589
    920
    media_image4.png
    Greyscale

Regarding Claim 10, in Julemont, a first side wall (see annotated fig 3 below) and a second side wall (see annotated fig 3 below) of the plurality of walls each comprises the structure (see annotated fig 3 below), and wherein the first side wall is on an opposite side of the housing to the second side wall (see annotated fig 3 below).

    PNG
    media_image5.png
    467
    627
    media_image5.png
    Greyscale

Regarding Claim 11, in Julemont, when the hair collector is connected to the hair cutting appliance at least two side walls of the plurality of walls define an outer plane at an outer extent of the hair collector (fig 3), and wherein the hair collector is configured such that when the blade contacts the skin of the user the outer plane of the hair collector is located above a plane of the blade adjacent to the skin of the user (fig 7, for instance, when certain parts of a user’s skin, e.g. an earlobe, or other sharp tip of skin, enter the space shown in annotated fig 4 above and contact the blade, this limitation is met).
Regarding Claim 12, Julemont discloses a hybrid hair cutting appliance (fig 1, trimmer 1) having a blade 6 and a razor guard (see annotated fig 7 above), the razor guard configured for both shaving and trimming (since the appliance can either shave a user’s hair or trim a user’s hair without completely shaving it off depending on the depth of a user’s hair), to which is connected the hair collector (combination of parts 4 and 7-8).
Regarding Claim 13, Julemont discloses a hybrid hair cutting appliance (fig 1, trimmer 1) having a blade (6) and a razor guard (see annotated fig 7 above), configured for both shaving and trimming (since the appliance can either shave a user’s hair or trim a user’s hair without completely shaving it off depending on the depth of a user’s hair), to which is integrated a hair collector (parts 4, 7 and 8), wherein the hair collector comprises a housing (4) comprising a plurality of walls (fig 2), wherein at least one side wall of the plurality of walls of the housing comprises a structure forming a plurality of openings (See annotated fig 2 below), wherein a cut hair collection chamber is formed (par 0027, since a reservoir can be considered a chamber), the cut hair collection chamber comprising the plurality of walls of the housing and the cutting element (see fig’s 6-8), and wherein the hair collector is configured such that the blade contacts a skin of a user of the hair cutting appliance (see figs 7-10).

    PNG
    media_image1.png
    340
    461
    media_image1.png
    Greyscale

Regarding Claim 14, Julemont discloses a method of collecting hair (par 0042-0044) from a hair cutting appliance 1 having a blade 6, the method comprising connecting a hair collector (4) to the hair cutting appliance, wherein the hair collector comprises: 
a housing (walls of part 4); and 
a hair collector attachment (parts 3 and 4, fig 2); 
wherein, the housing comprises a plurality of walls (fig 2); 
wherein at least one side wall of the plurality of walls of the housing comprises a structure forming a plurality of openings (See annotated fig 2 above); 
wherein, the hair collector attachment attaches the hair collector to the hair cutting appliance (fig 7); 
wherein, the collection of cut hair is provided via formation of a cut hair collection chamber, the cut hair collection chamber comprising the plurality of walls of the housing and the blade (see fig 7); and 
wherein, the hair collector is configured such that the blade contacts a skin of a user of the hair cutting appliance (fig’s. 10-11 and par. 0042-0046, and annotated fig 4 below, for instance, when certain parts of a user’s skin, e.g. an earlobe, or other sharp tip of skin, enter the space shown in annotated fig 4 above and contact the blade, this limitation is met).

    PNG
    media_image2.png
    967
    885
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 8/17/22, with respect to the drawing objections, claim objections, Claim interpretations, and rejection of the claims under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Blanchard.
With regard to the drawing objections, Applicant has described where it is shown that the razor guard is part of the cutting appliance, which has rendered the drawing objection moot.
With regard to the claim objections, Applicant has amended the claims in accordance with Examiner’s recommendations, which has rendered the claim objections moot.
With regard to the claim interpretation under 35 USC 112(f), Applicant has amended the claims to remove any language which may be interpreted under 35 USC 112(f) which has rendered the interpretation under this statute moot.  
With regard to 35 USC 112 rejections, Applicant has amended the claims in a manner which has rendered these rejections moot.  Specifically: 
Claim 9 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement. Applicant has amended claim 9 to now read that the razor guard is part of the cutting appliance, which has rendered this rejection moot. 
Claims 5-9 were rejected under 35 U.S.C. 112(b) as being indefinite Namely, claim 5 was rejected for allegedly being indefinite. Claim 5 provides "wherein the structure comprises a comb like structure." Applicant has amended claim 5 to recite "wherein the structure comprises a comb with teeth." 
Claim 8 was rejected for being indefinite because the hair cutting appliance is not positively claimed in claim 1. Claim 8 has been amended to now provide that the hair collector attachment is connected to the hair cutting appliance, which has rendered this rejection moot.

With regard to 35 USC 102 rejections, Applicant has amended the claims to recite that the blade contacts a skin of a user when the hair collector is connected to the hair cutting appliance, which has clarified the structure of the invention.  Applicant argues that the appliance of Julemont teaches that the cutting system is shielded off by the comb attachment from having skin contact, citing Fig. 7 of Julemont, and argues that this feature does not allow the blade of the Julemont device to contact a user’s skin during shaving. Examiner disagrees.  Examiner first notes that Applicant’s own device also comprises a guard 120 which partially blocks the blade thereof from contacting a user’s skin during shaving.  However, a majority of the portion of the blade of Applicant’s device is able to contact a user’s skin during shaving. Note that no blade is claimed, so whether or not the blade actually contacts a user’s skin depends on the geometry of the unclaimed blade.  In Julemont, the guard thereof similarly blocks the blade of Julemont from contacting a user’s skin during shaving, but also allows certain skin of slimmer shapes, (such as ear lobes, or fingers) to be contacted by the blade.  Thus, Julemont still meets the claims as noted in the action above.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180345510, 20020073550, 20020073549, 2697876, 20180281214, 20180333876, 8484853, 20060162516, 1528430, each disclose state of the art trimmers with hair collector devices thereon, and thus disclose elements of the present invention.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724